DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B and Species D (citing claims 1-5 as encompassing each elected species) in the reply filed on October 14, 2021 is acknowledged.  The traversal attached with the election of Species B is on the ground(s) that “[t]he current claims 1-5 did not claim limitations ‘open-body style’ nor ‘closed-body style’.  The traversal attached with the election of Species D is on the ground(s) that “[t]he current claims 1-5 did not claim limitations ‘cavity-style’ nor ‘material-style’. This is not found persuasive because the disclosure does, in fact, teach these different embodiments.  While the current claims do not specify limitations specific to the identified species, the claims could potentially be amended in future prosecution to include limitations directed to all of the identified species, absent the Restriction requirement set forth by Examiner, which would result in an undue search burden.
Applicant’s election without traverse of Species G (citing claims 1-5 as encompassing the elected species) in the reply is acknowledged.
The requirement is deemed proper and is therefore made FINAL.  An action on the merits is to follow, regarding claims 1-5.
Priority
Examiner notes that independent claim 1 contains subject matter that was first introduced in one of the parent applications 15/698,551, which was filed on September September 7, 2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“a first portion of the translucent body extending into the sole section” (claim 1)
“the at least one light source being positioned in the sole section” (claim 1); in Fig. 2, it appears the light sources are actually in part of the upper
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 1-5 are objected to because of the following informalities:
Regarding claim 1, Applicant recites the preamble as “[a] footwear with an opaque light refracting section comprising”.  This would be more clearly recited as “A footwear configured to refract light, the footwear comprising” (see the subsequent 35 U.S.C. 112 section for further context, as the suggested language is intended to be provided in conjunction with the identified indefinite language in the claims).
Claims 2-5 are suggested to have their preambles amended to recite “The footwear as claimed in claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “A footwear…comprising: a footwear” which is confusing because the preamble of the claim already positively defines the invention as “a footwear”, and it is deemed superfluous to recite that the footwear comprises a footwear, as it would be assumed that all structure of the body of the claim would belong to the footwear of the preamble.  Correction is required.  Examiner suggests deleting line 2 of claim 1, so that the first line of the body of the claim starts with “a translucent body”.  Subsequently, line 5 is suggested to delete the language “the footwear comprising”, for the same reasons as above, wherein the body of the claim is assumed to be comprised by the footwear of the preamble.
Further regarding claim 1, Applicant recites in the preamble “[a] footwear with an opaque light refracting section”, then in line 15 recites “an opaque light refracting section”, and again in line 18 recites “an opaque light refracting section”, again in line 20 recites “an opaque light refracting section”.  Examiner further notes that claims 2, 3 and 5 all also recite “an opaque light refracting section”.  It is unclear if there is one instance of “an opaque light refracting section”, or each subsequent instance is an additional instance of “an opaque light refracting section.  Correction is required.  Further, in the line 15 of claim 1 instance, it is unclear whether “an opaque light refracting section” belongs to the upper, or to the second portion of the translucent body.  If “an opaque light refracting section” belongs to the upper, then Examiner suggests reciting “the upper comprising an opaque light refracting section”.  In such event, subsequently, once.
Further regarding claim 1, Applicant positively recites “a liner” multiple times (once each in lines 15 and 18).  Correction is required. If only one liner is being intended to be positively recited, then Examiner suggests amending the second instance to refer to “the liner”.
Regarding claim 5, Applicant recites, in the preamble, the limitation “the footwear with an opaque light impermeable area as claimed in claim 1”, which lacks clear antecedent basis in the claims.  Claim 1 does not recite any footwear that has “an opaque light impermeable area”.  Claim 1 only refers to an opaque light refracting section, wherein light refraction is not equivalent to light impermeability.  As best as can be understood, claim 5 should be amended to recite “[t]he footwear” as claimed in claim 1, as suggested in the Claim Objections section above.
An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted above, claim 5’s preamble refers to “[t]he footwear with an opaque light impermeable area as claimed in claim 1”, wherein claim 1’s preamble recites “[a] footwear with an opaque light refracting section”.  Therefore, claim 5 fails to further limit claim 1 (the claim from which it depends) because it refers to a footwear with a different type of light-affecting region (i.e. opaque light impermeability versus opaque light refraction).  Examiner suggests amending claim 5, as explained above, to merely refer to “[t]he footwear as claimed in claim 1”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III (USPN 8,327,561) (hereinafter “Smith-561”) in view of Smith, III (US 2014/0185275) (hereinafter “Smith-275”) and Senter (USPN 4,026,044).
Regarding independent claim 1, Smith-561 discloses a footwear with an opaque light refracting section (see Fig. 8; footwear can include metallic flakes (Col. 2, Line 63 of Smith-561), wherein metallic materials have opacity; footwear has translucent component #2, which refracts light to some extent since it has a refractive index (Col. 2, Lines 31-53 of Smith-561); Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) comprising: a footwear (as addressed with the preamble limitation above); a translucent body (translucent component #2, which forms translucent enclosure #11 (Fig. 8)); an illumination system (combination of electrical housing #12, power source #13, light sources #4 and wires connected therebetween (Fig. 7); Col. 2, Lines 10-22); the footwear comprising a sole section (shoe base #1 is a section (Fig. 8; Examiner notes that all components of the shoe are connected to one another, at least via intermediate structure if not directly connected); the at least one light source being positioned in the sole section (“light source #4 is housed within shoe base #1” (Col. 3, Line 26));the light source being connected to the translucent body (“light source is housed within the shoe base and connected to the translucent component” (Col. 3, Lines 26-27)); the translucent body being configured to refract light (as noted above, the translucent body has a refractive index, and further includes boundary material #7 with a different refractive index (Col. 2, Lines 45-47)).  Smith-561 is silent as to whether a first portion (Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) of the translucent body extends into the sole section.  Smith-561 is also silent to the upper having layers surrounding the translucent body, and is therefore silent to a second portion of the translucent body being positioned between the upper comprising [the] opaque light refracting section and a liner, the footwear being configured to reflect the refracted light between the upper comprising [the] opaque light refracting section and [the] liner, the second portion of the translucent body being exposed through the upper comprising [the] opaque light refracting section, as best as these limitations can be understood.

Senter teaches a shoe with an upper #10 and a sole #12, the upper having a lower end portion #14 that is partially embedded into the sole (see claim 1 of Senter; Fig. 2 shows lower end portion #14 as being disposed within the sole #12).
Smith-561 and Smith-275 teach analogous inventions in the field of footwear with illumination systems.  Smith-561 and Senter teach analogous inventions in the field of shoes with uppers connected to soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the stencil layer #14, light diffusing layer #41, reflective interfacing layer #9 and liner #7 of Smith-275 into the upper of Smith-561 (i.e. the existing translucent body #2/enclosure #11 layer would reside in between the interfacing layer #9 and stencil layer #14) in order to provide an additional aesthetic pattern that blocks some of the light (via the stencil layer) while maintaining light emission and refraction through the portion of the translucent body extending into the sole section (the bottom end portion of the upper (which includes the translucent body/enclosure #11) would exist embedded into the sole, as taught by Senter and incorporated into Smith-561, as explained above), wherein a second portion of the translucent body being positioned between the upper comprising [the] opaque light refracting section and a liner (as noted above, the existing translucent body/enclosure #11 layer would reside in between the interfacing layer #9 (i.e. part of added liner) and stencil layer #14 (i.e. part of opaque light refracting section)), the footwear being configured to reflect the refracted light between the upper comprising [the] opaque light refracting section and [the] liner (as noted above, the added interfacing layer #9 has reflective nature), the second portion of the translucent body being exposed through the upper comprising [the] opaque light refracting section (an arbitrary second portion of the translucent 
Regarding claim 2, the modified footwear of Smith-561 (i.e. Smith-561 in view of Smith-275 and Senter, as explained above) is disclosed such that the upper comprising [the] opaque light refracting section being connected to the sole section (all components of the footwear are connected together, at least through intermediate structure if not directly connected; as modified, the bottom portion of the upper is embedded into the sole, via the teaching of Senter).
Regarding claim 3, the modified footwear of Smith-561 (i.e. Smith-561 in view of Smith-275 and Senter, as explained above) is disclosed such that the upper comprising [the] opaque light refracting section being configured into an aesthetic design (Smith-561 itself has areas of open cavities that are configured into an aesthetic design; the added stencil #14 from Smith-275, as modified into Smith-561, includes an aesthetic design); and the aesthetic design being configured to be delineated by the light in response to the light being emitted from the at least one light source (light transmissibility is affected by both the open cavities and the stencil #14 (i.e. light is delineated to some degree, in each case), in response to the light being emitted from the light source).
Regarding claim 4, the modified footwear of Smith-561 (i.e. Smith-561 in view of Smith-275 and Senter, as explained above) is disclosed such that the translucent body being configured into an aesthetic design (Smith-561 itself has areas of open cavities in the translucent body/enclosure #11 that are configured into an aesthetic design); and the aesthetic design being configured to be delineated by the light in response to the 
Regarding claim 5, the modified footwear of Smith-561 (i.e. Smith-561 in view of Smith-275 and Senter, as explained above) is disclosed such that it comprises a light-impermeable stencil (stencil layer #14 blocks light (i.e. light impermeable), added into Smith-561 via teaching of Smith-275, as explained above); the light-impermeable stencil being adjacently connected to the upper comprising [the] opaque light refracting section (the stencil is in the region of the upper), opposite the translucent body (the stencil is located in opposing position exterior of the translucent body/enclosure #11, as modified); the light-impermeable stencil being configured into an aesthetic design (stencil #14 defines an aesthetic design #11 (Para. 0038 of Smith-275)); and the aesthetic design being configured to be delineated by the light in response to the light being emitted from the at least one light source (light transmissibility is affected/blocked by the stencil #14 (i.e. light is delineated to some degree), in response to the light being emitted from the light source).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0207138, US 2006/0230642, US 2007/0201221, US 2011/0192053 and US 2007/0144040 all teach footwear items with light sources disposed within the sole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732